J-S23024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JESSE GODFREY,

                            Appellant                   No. 1397 EDA 2014


               Appeal from the PCRA Order Entered April 30, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0710991-1990


BEFORE: DONOHUE, SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                                 FILED JUNE 05, 2015

       Appellant, Jesse Godfrey, appeals pro se from the order denying his

serial petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546. We affirm.

       The trial court set forth the factual history of this case as follows:

             On June 2, 1990, in the early morning hours, [Appellant]
       and Robert “Sonny” Thomas decided to break into the home of
       Melvin Johnson, located at 2127 North Ninth Street in
       Philadelphia to steal money from him. While “Sonny” waited
       outside the building watching for police, [Appellant] crawled
       through a window on the first floor and then went upstairs to the
       third floor where he pried open the lock on Mr. Johnson’s
       bedroom door and entered. Mr. Johnson was asleep on the bed
       when [Appellant] entered the room, but he soon awoke when
       [Appellant] took five dollars out of his pocket. [Appellant] then
       showed Mr. Johnson a knife which [Appellant] had found on the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S23024-15


       floor of the bedroom and told Mr. Johnson not to move. Mr.
       Johnson charged at [Appellant] who fatally stabbed him in the
       chest.

             At approximately 4:10 p.m. on June 2, [1990], Detective
       Michael Cahill and Detective Raymond Dougherty arrived at 906
       West Susquehanna Street, [Appellant’s] mother’s home, as a
       result of a phone call from a family member of [Appellant].
       [Appellant] and his brother, Michael Pigford, were waiting for the
       Detectives when they arrived and both willingly got into the
       Detectives’ car and rode to the Police Administration Building
       (PAB). Upon arrival at the PAB, [Appellant] was taken to the
       Special Investigation Unit where he was orally warned of his
       Miranda rights. [Appellant] waived his rights and proceeded to
       answer questions about the murder of Melvin Johnson. During
       the questioning, [Appellant] admitted involvement in the incident
       including the stabbing of the victim.

            [Appellant] was charged with 2nd Degree Murder, Burglary,
       Robbery and Possession of an Instrument of Crime [(“PIC”)]. He
       subsequently filed a Motion to Suppress the statement he gave
       on June 2, 1990. This motion was heard by the trial court and
       denied on April 30, 1991.

Trial Court Opinion, 6/13/97, at 1-2 (citations omitted).

       On April 30, 1991, at the conclusion of a nonjury trial, Appellant was

convicted of 2nd degree murder, burglary, robbery, and PIC.       On February

14, 1994, Appellant was sentenced to a term of life imprisonment. 1

Thereafter, Appellant brought a nunc pro tunc direct appeal, and this Court

affirmed his judgment of sentence on June 30, 1998. Commonwealth v.


____________________________________________


1
  As the PCRA court noted in its opinion dated June 16, 2014, “[Appellant]
was deemed incompetent to undergo sentencing following his conviction
thereby delaying his sentencing hearing until such time as he was deemed
competent.” PCRA Court Opinion, 6/16/14, at 1 n.1.



                                           -2-
J-S23024-15


Godfrey, 1865 PHL 97, 724 A.2d 954 (Pa. Super. 1998) (unpublished

memorandum).

       On March 2, 2000, Appellant filed an untimely pro se PCRA petition.

PCRA counsel was appointed and filed a Turner/Finley2 letter. On April 24,

2001, the PCRA court dismissed the PCRA petition and granted counsel

permission to withdraw. Appellant then filed a nunc pro tunc appeal.      On

September 29, 2002, this Court entered an order dismissing the appeal due

to failure to file a brief.

       On January 30, 2003, Appellant filed his second pro se PCRA petition.

New PCRA counsel was appointed and filed an amended PCRA petition. On

November 14, 2003, the PCRA court dismissed Appellant’s second PCRA

petition.   Appellant filed an appeal, which this Court dismissed by order

dated June 22, 2004, due to the failure to file a brief.

       On May 16, 2012, Appellant filed the instant pro se PCRA petition,

which is his third. The PCRA court dismissed the PCRA petition on April 30,

2014. This timely pro se appeal followed.

       Appellant presents the following issue for our review:

    1. Did the trial court err in dismissing the Appellant’s third PCRA
       Petition without appointing counsel to Amend the PCRA Petition
       and advance the Petition in legally acceptable terms?

____________________________________________


2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -3-
J-S23024-15


Appellant’s Brief at 5.

      Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA

court’s determination is free of legal error. Commonwealth v. Phillips, 31

A.3d 317, 319 (Pa. Super. 2011) (citing Commonwealth v. Berry, 877

A.2d 479, 482 (Pa. Super. 2005)).      The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.

Id. (citing Commonwealth v. Carr, 768 A.2d 1164, 1166 (Pa. Super.

2001)).

      A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This time

requirement is mandatory and jurisdictional in nature, and the court may not

ignore it in order to reach the merits of the petition.    Commonwealth v.

Murray, 753 A.2d 201, 203 (Pa. 2000). A judgment of sentence “becomes

final at the conclusion of direct review, including discretionary review in the

Supreme Court of the United States and the Supreme Court of Pennsylvania,

or at the expiration of time for seeking the review.”            42 Pa.C.S. §

9545(b)(3).

      However, an untimely petition may be received when the petition

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii),




                                     -4-
J-S23024-15


and (iii), is met.3 A petition invoking one of these exceptions must be filed

within sixty days of the date the claim could first have been presented. 42

Pa.C.S. § 9545(b)(2).         In order to be entitled to the exceptions to the

PCRA’s one-year filing deadline, “the petitioner must plead and prove

specific facts that demonstrate his claim was raised within the sixty-day time

frame” under section 9545(b)(2). Carr, 768 A.2d at 1167.

        Our review of the record reflects that the trial court imposed a

sentence of life imprisonment on February 14, 1994.        This Court affirmed

Appellant’s judgment of sentence on June 30, 1998.        The record does not

reflect that Appellant sought review in the Pennsylvania Supreme Court.

Accordingly, Appellant’s judgment of sentence became final on July 30,

1998, thirty days after this Court affirmed the judgment of sentence and the
____________________________________________


3
    The exceptions to the timeliness requirement are:

        (i)    the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this
        Commonwealth or the Constitution or laws of the United States;

        (ii)  the facts upon which the claim is predicated were unknown
        to the petitioner and could not have been ascertained by the
        exercise of due diligence; or

        (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply
        retroactively.

42 Pa.C.S. § 9545(b)(1)(i), (ii), and (iii).




                                           -5-
J-S23024-15


time for filing a petition for allowance of appeal with the Pennsylvania

Supreme Court expired.       42 Pa.C.S. § 9545(b)(3); Pa.R.A.P. 903(a).

Appellant did not file the instant PCRA petition until May 16, 2012. Thus, the

instant PCRA petition is patently untimely.

      As previously stated, if a petitioner does not file a timely PCRA

petition, his petition may nevertheless be received under any of the three

limited exceptions to the timeliness requirements of the PCRA. 42 Pa.C.S. §

9545(b)(1). If a petitioner asserts one of these exceptions, he must file his

petition within sixty days of the date that the exception could be asserted.

42 Pa.C.S. § 9545(b)(2).

      Our review of the record reflects that Appellant has attempted to

invoke the third exception to the PCRA timeliness requirements, i.e., “the

right asserted is a constitutional right that was recognized by the Supreme

Court of the United States or the Supreme Court of Pennsylvania after the

time period provided in this section and has been held by that court to apply

retroactively,” 42 Pa.C.S. § 9544(b)(1)(iii), with reliance upon the United

States Supreme Court’s decision in Martinez v. Ryan, 132 S.Ct. 1309

(2012).    However, Appellant’s reliance upon Martinez is misplaced and

entitles him to no relief.

      In Martinez, the Supreme Court of the United States recognized, for

purposes of federal habeas corpus relief, that “[i]nadequate assistance of

counsel at initial-review collateral proceedings may establish cause for a


                                     -6-
J-S23024-15


prisoner’s procedural default of a claim of ineffective assistance at trial.”

Martinez, 132 S.Ct. at 1315.      Moreover, the Martinez Court specifically

cast its holding as “equitable” rather than “constitutional,” stating “[t]his is

not the case … to resolve whether that exception exists as a constitutional

matter.”   Martinez, 132 S.Ct. at 1315.        Therefore, Martinez does not

provide a basis for Appellant to assert the section 9545(b)(1)(iii) exception

to the PCRA’s jurisdictional timeliness requirements. See Commonwealth

v. Saunders, 60 A.3d 162, 165 (Pa. Super. 2013) (holding that “[w]hile

Martinez represents a significant development in federal habeas corpus law,

it is of no moment with respect to the way Pennsylvania courts apply the

plain language of the time bar set forth in section 9545(b)(1) of the PCRA”).

Accordingly, the ruling in Martinez fails to provide Appellant an exception to

the time bar of the PCRA.      Thus, the PCRA court did not err in denying

Appellant’s untimely third PCRA petition.

      Consequently, because the PCRA petition was untimely and no

exceptions apply, the PCRA court lacked jurisdiction to address the claims

presented and grant relief.    See Commonwealth v. Fairiror, 809 A.2d

396, 398 (Pa. Super. 2002) (holding that PCRA court lacks jurisdiction to

hear untimely petition).    Likewise, we lack the authority to address the

merits of any substantive claims raised in the PCRA petition.              See

Commonwealth        v.   Bennett,    930    A.2d   1264,   1267    (Pa.   2007)




                                     -7-
J-S23024-15


(“[J]urisdictional time limits go to a court’s right or competency to adjudicate

a controversy.”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2015




                                     -8-